Citation Nr: 1611139	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-08 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) as part of an appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for PTSD.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, and timely perfected his appeal in June 2011.

The Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing was prepared and associated with the claims file.

The claim for a TDIU was remanded by the Board in December 2011 as part and parcel of the claim for a higher initial rating for PTSD.  Following further development by the Agency of Original Jurisdiction (AOJ), the Board again remanded the claim in January 2014 as it was inextricably intertwined with the Board's grant of service connection for an eye disability and the pending implementation of the same by the AOJ.  The claim was also remanded for further development with respect to obtaining outstanding treatment records and VA examinations regarding the effect of the Veteran's service-connected disabilities on his employability.  Such further development was accomplished and the claim was denied by the Board in December 2014.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for remand, filed by representatives for parties, vacating the Board's denial of entitlement to a TDIU and remanding the matter to the Board for further proceedings consistent with the joint motion.

The Veteran provided additional evidence in support of his TDIU claim, in February 2016, and waived review of the same by the AOJ.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015),   38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for joints affected by arthritis, to include as secondary to service-connected PTSD, have been raised by the record in a statement received at the AOJ in February 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board denied the claim for a TDIU in December 2014 as the evidence at that time indicated that the Veteran was unemployed due solely to nonservice-connected disabilities.  However, pertinent, new evidence has been submitted since the Board rendered its December 2014 decision.  For the reasons explained below, a remand is required. 

In this case, a January 2016 private vocational assessment indicates that the Veteran is unemployable due solely to the Veteran's service-connected posttraumatic stress disorder (PTSD).  In this case, the Veteran worked as a mechanic for six different employers from 1973 to 1983.  He reported that his symptoms of anger and acting out plagued him throughout the time he worked for others as a mechanic.  He reported that he was unable to get along with supervisors and coworkers and as a result, opened an auto repair business with his two sons in 1983.  But, even in his family-owned shop, he reported that he lost control with customers as well as his family-member employees.  He reported that such behavior was the reason that he sold the repair shop and stopped working in December 1989.  The vocational consultant explained that the Veteran had PTSD when he stopped working for others in 1983 even though PTSD had not yet been formally diagnosed.  The consultant also found that the Veteran was unable to return to work following dissolution of the family business in December 1989, due to his emotional issues.  

The vocational consultant discussed VA psychiatric treatment records and noted that the Global Assessment of Functioning (GAF) scores assigned from July 2004 to January 2012 and found that the scores confirmed that the Veteran was unable to sustain substantial employment during the dates of that treatment.  Moreover, the consultant explained that the Veteran has now been unemployed for more than 25 years and it would not be feasible for him to attempt to work given his PTSD.  The consultant explained that his opinion was based on a review of the Veteran's claims file, an interview with the Veteran, and his more than 20 years of experience counseling combat veterans.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Here, the Veteran is service-connected for the following: posttraumatic stress disorder (PTSD) (50 percent); tinnitus (10 percent); and right eye corneal scarring with residuals (noncompensable).  His combined disability rating is 50 percent from January 9, 2007 to June 18, 2010, and 60 percent from June 18, 2010.  Thus, at present, his disability ratings do not meet the criteria set forth above to support a schedular TDIU.  

However, as discussed in the Introduction above, the Veteran has raised the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for the multiple joints affected by arthritis.  In a statement, stamped as received by the Board in October 2014 but not posted in either of the Veteran's electronic files until it was subsequently received by the AOJ in February 2015, the Veteran contends that his arthritis is spread throughout his body and caused or aggravated by stress.  As discussed above, he is service-connected for PTSD.  As a grant of any of these claims could affect entitlement to a TDIU, the Board finds that the TDIU claim must be deferred pending adjudication of the referred claims.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

If the arthritis claims are not resolved favorably, the Veteran may still be entitled to an extraschedular TDIU under 38 C.F.R. § 4.16(b), in light of the January 2016 private vocational assessment.  As such, if the arthritis claims are not resolved favorably, the TDIU claim must be referred to the Director of VA's Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).  In this regard, the Board does not have jurisdiction to assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service for extra-schedular consideration for all veterans who are unemployable by reason of service-connected disabilities but fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop and adjudicate the Veteran's referred claims.  Thereafter, if any newly obtained evidence suggests an increase in the severity of the Veteran's currently service-connected disabilities or additional disabilities are service-connected as a result of the adjudication of his referred claims, further examination or addendum opinions should be obtained as necessary.  Thereafter, if the Veteran's combined disability ratings meet the schedular criteria for a TDIU, the Veteran's claim for a TDIU should be readjudicated based on the entirety of the evidence.  

For any portion of the period on appeal that does not meet the criteria for a schedular TDIU, pursuant to the provisions of 38 C.F.R. § 4.16(b), refer the Veteran's claim for TDIU to the Director, Compensation Service, for extraschedular consideration.  Such consideration should include a discussion of the Veteran's service-connected disabilities, employment history, and educational/vocational history.

2.  If the Veteran's claim for TDIU is not granted to his satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




